            Case 2:21-mc-00025-RSL Document 1 Filed 02/25/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE

10
                                                          Case No.: 2:21-mc-00025 RSL
11
                                                          Related Case No. 2:19-cv-02746-DWL
12   In re Rule 45 Subpoena Directed to eNom, Inc.        U.S. District Court, District of Arizona

13                                                        DEFENDANT GODADDY.COM,
                                                          LLC’S NOTICE OF MOTION AND
14                                                        MOTION TO COMPEL RESPONSE
                                                          TO RULE 45 SUBPOENA
15                                                        DIRECTED TO ENOM, INC.

16                                                        NOTED ON MOTION CALENDAR:
                                                          Friday, March 12, 2021
17

18          GoDaddy.com, LLC (“GoDaddy”), by and through its counsel, files this Motion,

19   pursuant to Rules 37(a)(1) and 45(g) of the Federal Rules of Civil Procedure and LCR 37, to

20   compel eNom, Inc. to fully and completely comply with the subpoena issued by GoDaddy in the

21   United States District Court for the District of Arizona in connection with a litigation matter

22   entitled SiteLock, LLC v. GoDaddy.com, LLC (Case No.: 2:19-cv-02746-DWL). GoDaddy

23   effectuated service of this subpoena on eNom, Inc. on January 21, 2021, and to date, eNom, Inc.

24   has neither served any objection to the subpoena, nor provided any response to the subpoena.

25   For the reasons stated in the accompanying Memorandum of Law, along with the accompanying

26
      DEFENDANT GODADDY.COM, LLC’S NOTICE OF MOTION                           LAW OFFICES OF
                                                                           COZEN O’CONNOR
      AND MOTION TO COMPEL RESPONSE TO RULE 45                          A PROFESSIONAL CORPORATION
                                                                              999 THIRD AVENUE
      SUBPOENA DIRECTED TO ENOM, INC. - 1                                        SUITE 1900
                                                                         SEATTLE, WASHINGTON 98104
                                                                              (206) 340-1000
            Case 2:21-mc-00025-RSL Document 1 Filed 02/25/21 Page 2 of 3




 1   Declaration of Paula L. Zecchini and attached exhibits in support thereof, GoDaddy respectfully

 2   requests that this Court grant its Motion and compel eNom, Inc. to comply with the subpoena.

 3   DATED: February 25, 2021                    COZEN O’CONNOR
 4

 5                                               By: s/ Paula L. Zecchini
                                                 By: s/ Sydney R. Hitchcock
 6                                                  Paula L. Zecchini, WSBA No. 48266
                                                    E-mail: pzecchini@cozen.com
 7                                                  Nathan Dooley, pro hac vice to follow
                                                    E-mail: ndooley@cozen.com
 8                                                  Sydney R. Hitchcock, WSBA No. 55426
                                                    E-mail: sydneyhitchcock@cozen.com
 9
                                                      999 Third Avenue, Suite 1900
10                                                    Seattle, Washington 98104
                                                      Telephone: 206.340.1000
11                                                    Toll Free Phone: 800.423.1950
                                                      Facsimile: 206.621.8783
12
                                                 Attorneys for Defendant GoDaddy.com, LLC.
13

14

15

16

17

18

19

20

21

22

23

24

25

26
      DEFENDANT GODADDY.COM, LLC’S NOTICE OF MOTION                           LAW OFFICES OF
                                                                           COZEN O’CONNOR
      AND MOTION TO COMPEL RESPONSE TO RULE 45                          A PROFESSIONAL CORPORATION
                                                                              999 THIRD AVENUE
      SUBPOENA DIRECTED TO ENOM, INC. - 2                                        SUITE 1900
                                                                         SEATTLE, WASHINGTON 98104
                                                                              (206) 340-1000
             Case 2:21-mc-00025-RSL Document 1 Filed 02/25/21 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that I served the foregoing document via electronic mail on February 25,

 3   2021, and due to COVID-19 restrictions via overnight mail on February 26, 2021, to the

 4   following:

 5    Thomas A. Gilson                               Kevin B. Huff
      Beus Gilbert PLLC                              Thomas G. Schultz
 6    701 N. 44th Street                             Leslie V. Pope
      Phoenix, Arizona 85008                         Kellogg, Hansen, et al.
 7    (480) 429-3000                                 1615 M Street, N.W. Suite 400
      tgilson@beusgilbert.com                        Washington, DC 20036
 8                                                   (202) 326-7900
      Counsel for Plaintiff                          khuff@kellogghansen.com
 9                                                   tschultz@kellogghansen.com
                                                     lpope@kellogghansen.com
10
            I further certify that the foregoing documents have been sent out for personal service,
11
     and due to COVID-19 restrictions were also served via overnight mail on February 26, 2021, on
12
     the following:
13
            eNom, Inc.
14          251 Little Falls Drive
            Wilmington, DE 19808
15

16   DATED: February 25, 2021
17                                               COZEN O’CONNOR
18

19                                               By: s/ Paula Zecchini
                                                    Paula Zecchini
20

21

22

23

24

25

26
      DEFENDANT GODADDY.COM, LLC’S NOTICE OF MOTION                           LAW OFFICES OF
                                                                           COZEN O’CONNOR
      AND MOTION TO COMPEL RESPONSE TO RULE 45                          A PROFESSIONAL CORPORATION
                                                                              999 THIRD AVENUE
      SUBPOENA DIRECTED TO ENOM, INC. - 3                                        SUITE 1900
                                                                         SEATTLE, WASHINGTON 98104
                                                                              (206) 340-1000
